DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite the limitation "the power switch" in line 2, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 7, 8 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Polidoro, Pub. No. 2017/0321877.
As per claims 1 and 14, Polidoro discloses in Fig.3 a light-emitting device comprising a plurality of individual light emitting sub-element s(20, 30, 80) selectively emitting two types of light spectra (visible light and invisible UV light) with a light type selective control (see page 5, claim 1 part b, and claims 5 and 6), a first light spectra type being visible, and a second light spectra type being invisible UV light with a UV-C spectra in a germicidal range (below 400 nm) (see also page 2, par.[0014]).
As per claim 7, Polidoro further discloses a motion detection sensor (page 2, par.[0019], lines 1-4) wherein the UV light (30) is configured to be shut off when the motion detection sensor detects motion (when the room is occupied).
As per claims 8, 15 and 16, Polidoro discloses an indicator mechanism is activated (flashing or blinking light or an inherent colored light as warning devices) while the UV light (80) is being transmitted (see page 2, par.[0020], lines 5-10). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Polidoro in view of Hawkins et al., Patent No. 9,700,641.
As per claims 2 and 3, Polidoro discloses the claimed invention substantially as explained except for the device being a light bulb. However, this feature is well-known in the art as evidenced by Hawkins which discloses in figs. 2, 4A and 4B a light-emitting device (104) taking the form of a light bulb or fixture (200) (see Col.9, lines 54-55). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to the light bulb or fixture as taught by Hawkins into the Polidoro’s type device because it would allow a prevention of moisture ingress, contamination of internal components and even dangerous pathogens, thereby improving the efficiency of the device.
As per claims 4 and 5, Polidoro in view of Hawkins discloses the claimed invention substantially as explained above. Further, Polidoro discloses that full selective control of light states can be achieved via sequential toggling of a power switch (accessible to patient or others near the unit)  (see page 2, par.[0015], lines 1-2 and par.[0020], lines 8-10) or other means (voice- or sound-activated controls) (see page 5, par.[0050]) .
 As per claim 6, Polidoro discloses the claimed invention substantially as explained above except for a lightbulb with wireless selective control. However, this feature is well-known in the art as evidenced by Hawkins which discloses in figs. 1, 2 , 4A, 4B and 13 a light-emitting device (104, 58) taking the form of a light bulb or fixture (200), with wireless selective control capable of .  
Allowable Subject Matter
Claims 9-13 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leben, Pub. No. 2012/0138822; Emerson et al., Patent No. 11,147,984.

                                                     Correspondence


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844